Citation Nr: 0308321	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  95-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left femur.

2.  Entitlement to service connection for residuals of a 
fracture of the right femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had verified military service from March to July 
1979, and from January 1986 to May 1992.  He had unverified 
military service from August 1979 to January 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.  The issues originally on appeal were as follows:  
entitlement to service connection for bilateral foot 
disabilities, the residuals of a fracture of the right femur, 
and the residuals of a fracture of the left femur.  Also on 
appeal were the issues of entitlement to increased 
evaluations for chondromalacia of both knees.  

The Board issued a decision in August 2001 that addressed the 
chondromalacia compensation issues.  The other three issues, 
those involving service connection, were remanded by the 
Board - additional medical development was requested.  This 
included medical examinations of each extremity.  In an 
October 2002 rating decision, the RO granted service 
connection for bilateral foot disabilities.  The issues 
involving the residuals of fractures of the left and right 
femur have continued to be denied by the RO, and the claim 
has been returned to the Board for review.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.

2.  During his youth, the veteran was involved in a vehicular 
accident in which he fractured both his left and right femur.  

3.  The veteran's fractures were treated and no known 
residuals were noted.  

4.  The service medical records do not show the veteran 
incurring any injuries to either femur while he was in 
service.

5.  Post-service medical records are negative for findings, 
symptoms, or manifestations of a disability attributable to 
the residuals of a fracture to either the right or left 
femur.


CONCLUSIONS OF LAW

1.  A disability of the right femur was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).    

2.  A disability of the left femur was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claim in rating decisions of 
July 1992, August 1994, November 1997, and October 2002, 
along with the March 1993 statement of the case (SOC), and 
the supplemental statements of the case (SSOC) of August 
1994, December 1997, February 1999, June 1999, and October 
2002.  The Board concludes that the discussions in these 
documents adequately informed the veteran of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has submitted numerous statements in conjunction with 
his claim.  Moreover, VA has obtained the veteran's VA 
medical records and it has attempted to obtain any 
private/government medical records that the VA has been given 
notice thereof.  Also, the veteran has been given VA medical 
examinations to establish the nature and etiology of his 
claimed disabilities.  VA has not been given notice by the 
veteran of relevant available medical or other evidence that 
might be attained by the VA for the processing of this claim.

Additionally, during course of the appeal, the veteran has 
had the opportunity to explain in detail his contentions.  He 
did so through various written statements.  He was also 
provided the opportunity to testify before the Board and an 
RO hearing officer - an opportunity he declined.  The veteran 
has not suggested or insinuated that other evidence was 
available to support the claim.  The veteran was also 
notified in September 2001 via a letter from the RO of the 
evidence he needed to supply and what the VA would do in 
order to complete the veteran's application for benefits.  
Since all relevant evidence has been gathered and no evidence 
has been identified that either the veteran or VA could 
attempt to attain, there is no need for further development.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly required the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Where the veteran served continuously for 
ninety (90) or more days during a period of war, and if the 
disease or disorder is one that is listed at 38 C.F.R. §§ 
3.307, 3.309 (2002), and if it became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The veteran does admit that he fractured both femurs via an 
auto accident in 1968 - eleven years prior to his enlistment 
in the US Army.  He maintains that his military duties caused 
disabilities in his lower extremities that are the result of 
aggravation of his pre-existing healed fractures of the right 
and left femur.  

The veteran entered onto active duty in 1979.  When he 
entered into the Army, the service medical records are 
negative for any findings of any type of disability involving 
either femur.  The record shows that the veteran was seen in 
February 1992 for complaints involving pain, stiffness, and 
weakness of the lower extremities.  The military physician 
noted the veteran's symptoms and manifestations but 
attributed the veteran's complaints to bilateral 
chondromalacia of the patella.  While the doctor noted that 
the veteran had suffered fractures of both femurs (left and 
right), he did not attribute or suggest that any of the 
veteran's lower leg symptoms and manifestations to the healed 
fractures of femurs.  The veteran was discharged shortly 
thereafter.  The record does not suggest that the veteran was 
suffering from a disability or disorder etiologically linked 
to the fractures of the femurs he suffered from when he was a 
child.

Despite the military doctor's assertion, when the veteran 
requested VA benefits after he was released from the US Army, 
he insisted that he was suffering from a disability of the 
lower legs and that such a disability was caused by the 
aggravation of his pre-existing femur fractures.  The RO 
initially denied the veteran's request for benefits and he 
appealed to the Board for review.

In August 2001, as a result of his appeal, the Board remanded 
the claim for the purpose of obtaining additional medical 
evidence concerning the veteran's right and left femurs.  The 
Board specifically requested that the veteran undergo a VA 
medical examination in order to determine whether the veteran 
was currently suffering from a disability and whether said 
disability was related to the veteran's military service.  
Hence, in April 2002, the veteran participated in an 
orthopedic examination at the Temple (Texas) VA Medical 
Center.  

The examiner noted that the veteran had suffered bilateral 
distal femur fractures when the veteran was a child.  
However, these fractures were reported as healed with no 
evidence of any residual femoral stress fractures.  The 
examiner further wrote:

There is no evidence that there is an 
increase in severity of any pre-existing 
bilateral femoral fracture or injury 
during the period of active service.  The 
femoral fractures have completely healed 
and always have been healed since his 
childhood . . . . 

A review of the claims folder indicates, despite the 
veteran's assertions to the contrary, he has not been 
diagnosed as having disabilities that are the related to the 
fractures of the femurs he suffered from when he was a child.  
The service and post-service medical evidence fails to show 
treatment for or findings indicating that the pre-existing 
conditions were aggravated by the veteran's military service, 
thus resulting in a ratable disorder.  

Nevertheless, the veteran has continued to claim that he 
suffers from some type of disability related to the long-ago 
broken (and healed) bones.  Yet, a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  However, that same lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from pain or discomfort in his lower 
extremities.  However, he is not competent to say that he has 
left or right leg disability related to the fractures of his 
right and left femur, and that there is a relationship 
between his claimed disabilities and his military service.  
In other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § %107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The veteran must have an 
actual disability in order to receive benefits therefor.  The 
United States Court of Appeals for the Federal Circuit has 
indicated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 
2000).  In this instance, the medical evidence does not show 
that the veteran has disability caused by the fractured 
femurs.  The applicable laws and regulations do not permit a 
grant of service connection for a disability or disease, 
absent a showing of that disease or disability.  Where the 
law and not the evidence is dispositive, the claim should be 
denied on the basis that there is an absence of legal merit 
or that the claimant lacks entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
entitlement to service connection for the residuals of 
fractures of the right and left femur is denied.




ORDER

Entitlement to service connection for the residuals of a 
fracture of the left femur is denied.

Entitlement to service connection for the residuals of a 
fracture of the right femur is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

